DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 01/04/2021.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1 has been amended. Claims 9, 16-19, 24, and 34 were canceled. Claims 1-8, 10-15, 20-23, 25-33, and 35-39 remain pending and are ready for examination.

Priority
Claims 23, 35-39 do not have support from CIP-parent application 13/831,708 and therefore do not benefit from the date from this CIP-parent application.
Claims 37-39 do not have support from provisional application 62013091 and therefore do not benefit from the date from this provisional application.

Rejections not based on Prior Art
Claim Objections
Claim 1 is objected to because of the following informalities:  
The amended portions of the claims are blurry and not printed legibly in dark ink. Please see requirement in 37 CFR 1.52(a)(1 )(iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent. Please use dark color/ink for the amended portions of the claims to ensure that the eventual black-and-white PDF document is legible.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, 20-23, 25-33, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a web services interface configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device" in line 17. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous dynamically generated resources previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous dynamically generated 
Claim 1 recites the limitation "a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device and a server side processing engine configured to generate a response to a request from the client device" in lines 19-21. There is insufficient antecedent basis for this limitation in the claim. In particular, the Applicant has failed to introduce a previous statically generated resources previously within the claim or in a depended upon claim, thus rendering it unclear as to what previous dynamically generated resources the claim is referring to with this recitation. For the purpose of examination, the Examiner will interpret the claim to read, "at least one of statically generated resources".

Claims 2-8, 10-15, 20-23, 25-33, and 35-39 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 10) which recites:
“The references of record have been carefully reviewed and none of the references of record disclose, teach, or suggest, "a web server disposed in the housing, the web server including: a web services interface configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device, a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device and a server side processing engine configured to generate a response to a request from the client device; and a router disposed in the housing configured to receive the request, to route the request to one of the web services interface, file manager and the server side processing engine based on the request and to send the response to the client device, wherein a returned resource to the request is at least one script dynamically generated by the web server to be executed in the client device and configured to manipulate a web page in a web browser of the client device to display the at least one statically generated data file and/or at least one dynamically generated data file", as recited in amended claim 1.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Pozzuoli, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the third and fourth pages of the remarks (numbered as pages 10-11) which recites:
Applicant respectfully maintains that Song does not state in any portion that reader 130 and/or unit 120 dynamically generates at least one script to be executed in a client device, as is the case in the web server in the IED of claim 1. In fact, no portion of Song discloses or suggests that a script is dynamically qenerated. However, to further 10prosecution, Applicant has amended claim 1 to further define the web server to include the web service interface, a file manager and a server side processing engine. Additionally, amended claim 1 now recites a router that routes the request based on the type of resources the request defines. It is respectfully submitted that the references of record do not disclose, teach or suggest such a web server in an IED as defined in amended claim 1.”

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Pozzuoli, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites Pozzuoli above, the statements made against the reference Song is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 10-14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al., (hereinafter known as Hancock) (US Pub 20040172207 A1), in view of Ransom et al (hereinafter known as Ransom) (US Pub 20040193329 A1 ), and further in view of Pozzuoli et al. (US 7,085,938 B1 –hereinafter Pozzuoli).
Regarding Claim 1, Hancock teaches an intelligent electronic device (IED) comprising ['A power management integrated circuit for monitoring a parameter of a power system is disclosed' (Hancock, [Abstract]).]: 
a housing; [Hancock [0014] FIG. 1, illustrates an example power monitoring and control IED 10 (housing) that is capable of implementing functionality from digital power meters, protective relays, power quality monitoring devices, fault recorders, PLCs and RTUs. Also illustrated in FIG. 1 is an example power monitoring and control ASIC 100 that is a building block of the IED 10.]
at least one sensor disposed in the housing and coupled to at least one power line of an electrical power distribution system (Hancock [0016] As illustrated in FIG. 1, a power system 129 that includes power lines 128, such as the illustrated three phase power lines, are interfaced through interface circuitry 105 included in the IED 10 (sensor disposed in the housing. Fig.1 shows circuitry 105 coupled to power line via current transformers 132)), and the at least one sensor configured for measuring at least one power parameter of the at least one power line and generating at least one analog signal indicative of the at least one power parameter; (Hancock, [0016] “Typically, the power lines may carry signals from 100VAC/100A and up. The interface circuitry 105 may scale these voltages and currents to some magnitude, such as 5V or less, that is compatible with the ASIC 100. The signals (I1, I2, I3, I4, V1, V2, V3, V4, VS) 110 enter an analog front end 115 included within the ASIC 100. The signals are then available for use within the ASIC 100 and the IED 10 for monitoring, calculations, control, etc as described later. In an alternative example additional or fewer channels can be used.”)
at least one analog to digital converter disposed in the housing and coupled to the at least one sensor configured for receiving the at least one analog signal and converting the at least one analog signal to at least one digital signal; (Hancock, Fig. 1 and [0017] “The analog front end 115 may provide additional scaling and filtering before the signals 110 are fed to an analog to digital converter (A/D) 150.”)
at least one processor disposed in the housing, the at least one processor configured for receiving the at least one digital signal and calculating energy consumption in the at least one power line (Hancock, [0041]; “During operation, the DSP 135 and/or CPU 130 may receive samples of voltages and currents from the A/D 150. As previously discussed, there may be a determined integral number of samples per line frequency cycle. From these samples, various power parameters such as rms voltage line to neutral, rms voltage line to line”); 
a plurality of discrete resources stored in at least one memory disposed in the housing, the plurality of discrete resources including at least one statically generated data file and/or at least one dynamically generated data file (Hancock [0033] memory 140 b may include data logs, waveform logs, energy values, configuration information, etc. that are preferably not lost during power interruption to the IED 10- data stored in memory which do not require power= data file; further [0043] ; 
Hancock does not explicitly teach: a web server disposed in the housing, the web server including: a web services interface configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device, a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device and a server side processing engine configured to generate a response to a request from the client device; and a router disposed in the housing configured to receive the request, to route the request to one of the web services interface, file manager and the server side processing engine based on the request and to send the response to the client device, wherein a returned resource to the request is at least one script dynamically generated by the web server to be executed in the client device and configured to manipulate a web page in a web browser of the client device to display the at least one statically generated data file and/or at least one dynamically generated data file. 
Ransom from the same or similar field of endeavor teaches:
a web server disposed in the housing (Ransom [0090] “IEDs capable of running Internet protocols may be known as "web meters". For example, a web meter may contain a web server”), 
wherein a returned resource to the request is (Ransom [0084] “the back end servers (client device) include software that is generally included on a majority of existing computer systems (web browser; also see [0085] citation below) ... The software receives data (returned resource) in a self-describing format, such as XML ... an IED 1002 monitors a load 1001 and passes the monitored data to a monitoring server 1011. The data can be transmitted using a variety of protocols, such as FTP, TCP/IP or HTTP (web page), as described above. In the preferred embodiment data is transmitted in an HTTP based form or an SMTP form where the HTTP form is a self-describing format such as XML; [0085] Referring to FIG. 11, there is shown an exemplary screen display of a Microsoft Excel worksheet which is coupled with the IED 1002 as described above; [0085] The computer further includes Microsoft Internet Explorer™ 5.0 (web browser) which includes an XML parser that receives and parses the XML data for the meter and delivers it to the Excel worksheet. The worksheet displays real time data received directly from the IED 1002 in an XML format”).  
Hancock and Ransom are analogous because both teach an Intelligent Electronic Device (IED) that monitor power system parameter. It would have been 'providing a large number of power measuring devices with phone service is cumbersome and often cost prohibitive ... [and it would be much better to have] the ability to use a computer network infrastructure, such as the Internet, allows for the use of power parameter and data transmission and reporting on a large scale' (Ransom, [0025])
While Ransom teaches a webserver, a returned resource, and a web page displayed in a web browser of the client device, Ransom does not explicitly teach: 
the web server including: a web services interface configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device, a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device and a server side processing engine configured to generate a response to a request from the client device; and a router disposed in the housing configured to receive the request, to route the request to one of the web services interface, file manager and the server side processing engine based on the request and to send the response to the client device, wherein a returned resource to the request is at least one script dynamically generated by the web server to be executed in the client device and configured to manipulate a web page …
	Pozzuoli from the same or similar field of endeavor teaches:
the web server including (see Abstract; Pozzuoli: “A protective relay having an embedded web server”): a web services interface (see column 2, lines 55-59; Pozzuoli: “Digital protective relays incorporating communications capabilities require a human machine interface (HMI) which allows a user to perform configuration and control tasks, and which retrieves and displays to the user information stored within the relay”) configured to access at least one of the dynamically generated resources in the at least one memory in response to a request from a client device (see column 5, lines 31-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.” See column 5, lines 11-15; Pozzuoli: “Each http connection is given a “File User” object, which manages the process of obtaining data from a “File Source” class, such as C++ file source class 62 (which generates HTML or other data when requested via an HTTP “GET” command)”. That is, the dynamically generated HTML page from the http server in C++ file source class 62 is accessed in response to a request from the remote client computer), a file manager configured to access at least one of the statically generated resources in the at least one memory in response to a request from the client device (see column 5, lines 11-18; Pozzuoli: “Each http connection is given a “File User” object, which manages the process of obtaining data from a “File Source” class, such as … static data file source class 64 (which provides static data such as graphics and Java That is, the static data file source class 64 reads on a file manager that accesses static data stored in memory 66 in response to the “GET” commands (request from the client device)) and a server side processing engine configured to generate a response to a request from the client device (see Fig. 5 and column 5, lines 11-18; Pozzuoli: “The relay server 50 transmits the files generated in response to the “GET” commands”. The relay server 50 reads on ‘a server side processing engine’); and 
a router disposed in the housing configured to receive the request (see Fig. 3 and column 3, line 49; Pozzuoli: “a second router 44”. See Fig. 3 and column 3, lines 54-56; Pozzuoli: ” Each protective relaying device includes web server software substantially as shown and described with respect to FIG. 2.” See Abstract, Pozzuoli: “The relay can receive commands from the remote device, and can generate and return requested data to the remote device.”), to route the request to one of the web services interface, file manager and the server side processing engine based on the request and to send the response to the client device (see column 3, lines 42-46; Pozzuoli: “Each computer 22 includes a standard web browser Software package; thus, each computer 22 can connect to, and communicate over, a computer network Such as … via either a router 34 designed for connected LAN devices to the Internet”. See column 2, lines 13-16; Pozzuoli: “a protective relay for providing protective control to a power system includes … first and second connections to communications network (e.g., the Internet).” See Fig. 3; Pozzuoli teaches router 44 communicates router 34 through the Internet. See column 3, lines 20-28; Pozzuoli: “a hypertext markup language (HTML) server 28 is provided in addition to, or in place of file system server That is, the router 44 routes the commands/requests to the protective relaying IED (including the web services interface, file manager and the server side processing engine), generates based on the request and sends/return the request data to the remote device),
a returned resource to the request is at least one script dynamically generated by the web server to be executed in the client device and configured to manipulate a web page … (see column 5, lines 31-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.” That is, the Java code (script) formats the dynamically generated HTML page from the http server to be displayed in the web browser)


Regarding claim 4, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1, Ransom teaches wherein the web services interface is a simple object access protocol (SOAP) interface ('the architecture's 100 devices, such as the back end servers 120-124 or IED's 102-109, can contain an email server and associated communications hardware and software such as encryption and decryption software. Other transfer protocols, such as file transfer protocols (FTP), .

Regarding claim 5, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 4, Ransom teaches wherein the request includes XML embedded in a body of a HTTP message ['The back end servers preferably are executing software application counterparts to the application clients and protocols operating on the IED's such as electronic mail, HTTP, FTP, telnet, NNTP or XML servers which are designed to receive and process communications from the IED's’ (Ransom, [0046]).].

Regarding claim 7, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 4, Ransom teaches wherein the request includes a format of data returned ['The back end servers preferably are executing software application counterparts to the application clients and protocols operating on the IED's such as electronic mail, HTTP, FTP, telnet, NNTP or XML servers which are designed to receive and process communications from the IE D's' (Ransom, [0046]). 'Extensible markup language (XML) is a file format similar to HTML that allows transfer of data on networks. XML is a flexible, self describing, vendor-neutral way to create common information formats and share both the format and the data over the connection' (Ransom, [0053]).].

Regarding claim 8, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 4, Ransom teaches wherein the SOAP interface includes a descriptor list associated with an address ['the IED's are programmed with the  Similarly, the back end server is programmed with the network addresses of one or more affiliate IED's or is capable of probing the network to find IED's that are connected' (Ransom, [0045]).].

Regarding claim 10, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1, Ransom teaches wherein communication between the web server and client device is encrypted ['The communications applications include electronic mail client applications such as applications which support SMTP, MIME or POP network communications protocols, security client applications such as encryption/decryption or authentication applications such as secure-HTTP or secure sockets layer ("SSL”)' (Ransom, [0041]).].

Regarding claim 11, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 10, Ransom teaches wherein the encryption is at least one of a secure socket layer (SSL) and transport layer security (TLS) ['The communications applications include electronic mail client applications such as applications which support SMTP, MIME or POP network communications protocols, security client applications such as encryption/decryption or authentication applications such as secure-HTTP or secure sockets layer("SSL”)' (Ransom, [0041]).].

Regarding claim 12, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 11, Ransom teaches wherein the web server uploads an authentication certificate to the client device ['Authentication is the process of determining and verifying whether the IED 102-109 transmitting data or receiving commands is the IED 102-109 it declares itself to be and in the preferred embodiment authentication includes parameters such as time/date stamps, digital certificates (Ransom, [0054]).].

Regarding claim 13, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 12, Ransom teaches wherein the web server requests the authentication certificate from the client device upon a request for access from the client device ['Authentication is the process of determining and verifying whether the IED 102-109 transmitting data or receiving commands is the IED 102-109 it declares itself to be and in the preferred embodiment authentication includes parameters such as time/date stamps, digital certificates (Ransom, [0054]). IED can talk and request from each other in a decentralized scheme (Ransom, [0033]).].

Regarding claim 14, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 11, Ransom teaches wherein an authentication certificate is associated to at least one resource ['Authentication is the process of determining and verifying whether the IED 102-109 transmitting data or receiving commands is the IED 102-109 it declares itself to be and in the preferred embodiment authentication includes parameters such as time/date stamps, digital certificates (Ransom, [0054]). IED can be construed as a resource.].
Regarding claim 28, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; Pozzuoli teaches wherein the at least one script determines at least one of the resources to request (see column 5, lines 34-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it. The running applet periodically (e.g., several times per second) retrieves a dynamically generated HTML page from the http server. The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”).
The same motivation to combine Hancock, Ransom, and Pozzuoli set forth for Claim 1 equally applies to Claim 28.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and further in view of Ransom et al. (hereinafter known as Ransom '4756) (US Pub 20030204756 A1).
Regarding claim 2, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the web services interface is a representational state transfer (REST) interface. 
Ransom '4756 from the same or similar field of endeavor teaches wherein the web services interface is a representational state transfer (REST) interface. [‘There are two common web service models wherein HTTP is the underlying application protocol. In the representational state transfer ("REST”) model, the service being invoked is the URI being accessed through the web' (Ransom '4756, [0163]).]
'allows the service to be accessed through the web' (Ransom '4756, [0163]), using a variety of protocols and algorithms.

Regarding claim 3, Hancock, Ransom, Pozzuoli, and Ransom '4756 teaches the limitations as described in claim 2, Ransom '4756 teaches wherein the request is a web address of a requested resource. ['The HTTP response from the server will contain an acknowledgement that the HTTP request from the internal device has been received and processed by the external server. Alternatively the HTTP response message wiII also contain a new request directly or a link to a URI that contains a new request for the internal device to retrieve and then execute.' (Ransom'4756, [0164]).]

Regarding claim 6, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 4; however, it does not explicitly teach wherein the SOAP interface includes a web services description language (WSDL) file defining at least one interaction with a client device.
Ransom '4756 from the same or similar field of endeavor teaches wherein the SOAP interface includes a web services description language (WSDL) file defining at least one interaction with a client device. ['Web Services Description Language ("WSDL”) is well known in the art as a technology used to define the properties of web services including message format, and to some degree, message content and locations messages are sent to' (Ransom '4756, [0161]).]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Crockford (https://web.archive.org/web/20030621080211/http://www.crockford.com/javascripVjsmin.html).
Regarding claim 15, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1, Ransom teaches wherein the web services ['Either upon request, or a pre-scheduled times, the /ED 902 transmits the usage, consumption and billing data associated with the load 901 to the utility billing server 906 in XML format’ (Ransom, [0083])]
However, it does not explicitly teach wherein the web services strips out any unnecessary characters…
Crockford from the same or similar field of endeavor teaches wherein the web services strips out any unnecessary characters… [Crockford ln.1 'JSMin isa filter which removes comments and unnecessary whitespace from JavaScript files']
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Ransom, and Pozzuoli to explicitly include "wherein the web services strips out any unnecessary characters" as taught by Crockford because that would help reduce the size of the script and increase response speed [Crockford ln.1 jsmin is a filter which removes comments and unnecessary whitespace from JavaScript files. It typically reduces file size by half, resulting in faster downloads]

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Choi et al. (hereinafter known as Choi) (US Pub 20090055912 A1).
Regarding claim 20, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein a second returned resource to the request is based on the logged in state of a user.
Choi from the same or similar field of endeavor teaches wherein a second returned resource to the request is based on the logged in state of a user. ['When the client 10, after login, wants to use a web service corresponding to a specific URL of the service web server 30, the client 10 transmits the relevant URL and the session cookie (53). In response to transmission of the URL, the service web server 30 checks whether or not the session cookie is still valid (e.g., checking timeout) and then if still valid, the service web server 30 provides a web service corresponding to the URL, and if timeout is ascertained, a message of "access denied" or a message of "timeout" is notified' (Choi, [0010]-[0011]).]
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Ransom, and Pozzuoli to explicitly include "wherein a returned resource to the request is based on the logged in state of a user'' as taught by Choi because that would help improve privacy and security [Choi 0004]

Claims 21-22, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and further in view of Siu (US 8193929 B1).
Regarding claim 21, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein a second returned resource to the request is based on a configuration resource.
Siu from the same or similar field of endeavor teaches wherein a second returned resource to the request is based on a configuration resource. [Siu col.8, second paragraph ‘Scripts get information out of the database and display it in an easy-to-understand graphical form (configuration resource) on a PC web page (second returned resource) as shown in FIG. 8 or internet-enabled smartphone web page (second returned resource) as shown in FIG. 9]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Ransom, and Pozzuoli so that a second returned resource to the request is based on a configuration resource as taught by Siu because that would help make information presented in webpage easy to understand. [Siu col.8, second paragraph]

Regarding claim 22, Hancock, Ransom, Pozzuoli, and Siu teaches the limitations as described in claim 21, Siu further teaches wherein the configuration resource is a layout of a returned web page. [Siu col.8, second paragraph ‘Scripts get information out of the database and display it in an easy-to-understand graphical (layout of a returned web page) on a PC web page as shown in FIG. 8 or internet enabled smartphone web page as shown in FIG. 9]
The same motivation to combine Hancock, Ransom, Pozzuoli, and Siu set forth for Claim 21 equally applies to Claim 22.

 Regarding claim 29, Hancock, Ransom, Pozzuoli, and Siu teaches the limitations as described in claim 1, Pozzuoli further teaches wherein the at least one script manipulates (see column 5, lines 39-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it… The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”).
The same motivation to combine Hancock, Ransom, and Pozzuoli set forth for Claim 1 equally applies to Claim 29.
Siu further teaches wherein the at least one script manipulates a layout of a web page... [Siu col.8 ln.10 Scripts get information out of the database and display it in an easy-to-understand graphical form on a PC web page as shown in FIG. 8 or internet-enabled smartphone web page as shown in FIG. 9. On the PC web page, appliances are represented on the web page 111 by light icons 101 or dark icons 109, depending on whether they are turned on or off. Each icon hasan associated display 103 showing the current energy use of the appliance. The appliances may be organized by location (layout of a web page)]
The same motivation to combine Hancock, Ransom, Pozzuoli, and Siu set forth for Claim 21 equally applies to Claim 29.

Regarding claim 31, Hancock, Ransom, Pozzuoli, and Siu teaches the limitations as described in claim 29, Ransom further teaches wherein the at least one requested resource is the at least one power parameter. [Ransom, [0064] the destination address is for a back end server implementing a data collection application component… The power quality events, consumption, disturbances or other usage data (power parameter) may be stored in the IED and sent to the destination address upon request]

Regarding claim 32, Hancock, Ransom, Pozzuoli, and Siu teaches the limitations as described in claim 29, Pozzuoli further teaches wherein the at least one script generates (see column 5, lines 39-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it… The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”)
The same motivation to combine Hancock, Ransom, and Pozzuoli set forth for Claim 1 equally applies to Claim 32.
wherein the at least one script generates a table… [Siu col.8 ln.10 Scripts get information out of the database and display it in an easy-to understand graphical form on a PC web page as shown in FIG. 8 or internet-enabled smartphone web page as shown in FIG. 9. On the PC web page, appliances are represented on the web page 111 by light icons 101 or dark icons 109, depending on whether they are turned on or off. Each icon has an associated display 103 showing the current energy use of the appliance. The appliances may be organized by location on the website, with lines 107 separating appliances in different groups (Fig.8 shows table 113 with lines 107 divides the rows and columns)]
The same motivation to combine Hancock, Ransom, Pozzuoli, and Siu set forth for Claim 21 equally applies to Claim 32.

Regarding claim 33, Hancock, Ransom, Pozzuoli, and Siu teaches the limitations as described in claim 29, Pozzuoli further teaches wherein at least one script generates (see column 5, lines 39-41; Pozzuoli: “the web browser running on the remote client computer GETs an html page using an embedded Java applet command. The browser than gets the applet class file and runs it… The Java code formats the received data and displays it graphically in the web browser using the display of the remote client computer.”)
The same motivation to combine Hancock, Ransom, and Pozzuoli set forth for Claim 1 equally applies to Claim 33.
Siu teaches wherein at least one script generates a graph … [Siu col.8 ln.10 Scripts get information out of the database and display it in an easy-to-understand Fig.9 shows graph 133]
The same motivation to combine Hancock, Ransom, Pozzuoli, and Siu set forth for Claim 21 equally applies to Claim 33.

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli in view of Siu and in further view of Trinidad (US 20100057628 A1).
Regarding claim 23, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 22; however, it does not explicitly teach wherein the layout is a user configured dashboard including a plurality of components selected by the user, a location and a type of each of the plurality of components being configured by the user.
Siu from the same or similar field of endeavor teaches wherein the layout is a user configured dashboard including a plurality of components selected by the user, a location and a type of each of the plurality of components [[[Siu Figs.8, 9 shows that the easy-to-understand graphical form (layout) is a user configured dash board including icons, charts, diagrams, tables (plurality of components) of different types at different location; further: col8 ln10 On the PC web page, appliances are represented on the web page 111 by light icons 101 or dark icons 109, depending on whether they are turned on or off. Each icon has an associated display 103 showing the current energy use of the appliance. The appliances may be organized by location on the website, with lines 107 separating different groups. Control of each node is possible using the same webpage. By clicking on icons (selected by user) representing the appliances with a cursor 105, they can be turned on or off; FIG. 9 illustrates a smart phone with an energy saving mobile software interface 115. A floor plan view 117 in the interface shows energy usage by room 118, in addition to the universal display of measured usage 119, cost 121, and projected costs 123 of energy. A room view127 allows control of individual devices 125 by room, in addition to the universal top display]
However, it does not explicitly teach …a location and a type of each of the plurality of components being configured by the user.
Trinidad from the same or similar field of endeavor teaches …a location and a type of each of the plurality of components being configured by the user. [Trinidad 0026 The container document 102 may also facilitate gadget layout and organization by including "drag and drop" functionality, which allows a user to move gadgets to various parts of the document 102 by simply selecting the desired gadget (type) and dragging the gadget to a new location. This may permit users to freely rearrange the gadgets in any layout they choose, without manually modifying the container document code; [0029] New gadgets may be added by clicking the "Add stuff" hyperlink 110; [0031] a user may click the "Add by URL" hyperlink 138 and enter the URL that references a gadget to be added to his homepage; [0032] Gadgets may be selected in various manners. For example, a user may enter search keywords, and gadgets having matching keywords assigned by their authors may be returned for selection by the user]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Ransom, Pozzuoli, and Siu so 

Regarding claim 36, Hancock, Ransom, Pozzuoli, Siu, and Trinidad teaches the limitations as described in claim 23, Trinidad teaches wherein the user configured dashboard is configured in the web browser of the client device using a script to manipulate at least one of a location and/or type of the plurality of components and stored in the at least one memory after the manipulation. [[[[Trinidad 0040 the context data 304 (layout of container document 302, i.e. user configured dashboard) may include one or more application programming interfaces (APls) and software libraries that provide gadget functionality. For example, the context data 304 may include JavaScript libraries and APls that can allow a gadget to dynamically set its dimensions. In some implementations, the context data 304 may be stored in a web server (stored in the at least one memory- see also claim 35); 0067 For example, the shared APls and libraries may allow gadgets to be grouped in tabs(manipulate location of components), dynamically change their height, or set the gadget title (manipulate type of components), among other features; [0084] the context information may include APls, software libraries (e.g., JavaScript); further, Trinidad's features cited in claim 23's rejection for mapping "location and a type of each of the plurality of components being configured by the user'' are features that use scripts]]]]
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Codingfreak ('https://web.archive.org/web/20100426123449/http:/lcodingfreak.blogspot.com/2010/01 /iptables-rate-limit-incoming.htmI).
Regarding claim 25, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein a number of requests for resources is limited by a predetermined number of requests per second.
Codingfreak from the same or similar field of endeavor teaches wherein a number of requests for resources is limited by a predetermined number of requests per second. ['The second rule will DROP an incoming connection if:
The IP address which initiated the connection has previously been added to the list and
The IP address has sent a packet in the past 60 seconds and
The IP address has sent more than 3 packets in total' (Codingfreak, page 2)].
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Ransom, and Pozzuoli to explicitly include "wherein a number of requests for resources is limited by a predetermined number of requests per second" as taught by Codingfreak because using the technique of rate limiting to' create simple firewall rules which will deny access from remote clients who attempt to connect "too many" times' (Codingfreak, page 1) would help 'allows us to filter unusually high volumes of traffic that characterize denial of service (DOS) attacks and Internet worms' (Codingfreak, page 2), as taught by Codingfreak.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Ramaswamy (US pub 20040078474 A1).
Regarding claim 26, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein each request for a resource is associated with a weighting factor and each request is processed in order of the weighting factor from lowest to highest. ['server 12 determines the number of users N(i), where N(i) is the number of users of type (i) or the number of users firing requests of type (i) ... Server 12 calculates a weight factor W(i) for each user type to normalize the throughput factor ... Server 12 determines a buffer number for each request. A probability of a buffer 20 being selected for a request is in proportion to a value of its weight. The probability of a buffer i, wherei is an integer, is proportional to a value of its weight W(i)' (Ramaswamy, [0040-0042]).]
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Ransom, and Pozzuoli to explicitly include "wherein each request for a resource is associated with a weighting factor and each request is processed in order of the weighting factor from lowest to highest" as taught by Ramaswamy because that would help improve 'a host's ability to provide quick and consistent responses to a request'. (Ramaswamy, [0007]) 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Hong et al. (hereinafter known as Hong) (20020048269 A1).
Regarding claim 27, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein requests exceeding a predetermined number are cached in memory.
Hong from the same or similar field of endeavor teaches wherein requests exceeding a predetermined number are cached in memory. ['As flows to some servers become hot (i.e., the number of requests for an object in a server received in a predetermined period of time meets or exceeds the hot URL threshold), that server's IP address is entered into the hot IP database and new connections to that hot web server are then redirected by the content director to the HTTP cache servers 116' (Hong, [0036]).]".
It would have been obvious to a person of ordinary skill in the smart device art to modify Hancock, Ransom, and Pozzuoli to explicitly include "wherein request exceeding a predetermined number are cached in memory" as taught by Hong because that would help provide the ability to deliver 'faster responses and provide better Web surfing experiences to clients'. (Hong, [0021]) 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Xu (US 20090172519 A1).
Regarding claim 30, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the at least one script is based on a browser of the requesting client device.
Xu from the same or similar field of endeavor teaches wherein the at least one script is based on a browser of the requesting client device. [Xu 0033 instructions that are executed as script 108 vary based on the particular Web browser type and/or Web browser version; [0034] accordingly, script 108 determines which type of Web browser and which version of the Web browser has been selected to display the Web page.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Ransom, and Pozzuoli so that the script is based on a browser as taught by Xu because that would avoid the execution of instructions that are inappropriate for the web browser [Xu 0035]

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Trinidad.
Regarding claim 35, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 22; however, it does not explicitly teach wherein the user configured dashboard is configured external to the IED as a queryable file and uploaded to the at least one memory as a writeable resource.
Trinidad from the same or similar field of endeavor teaches wherein the user configured dashboard is configured external to the IED as a queryable file and uploaded to the at least one memory as a writeable resource. [Trinidad [0040] the Context data 304 (layout of container document 302, i.e. user configured dashboard) may include user preferences for the container document (e.g., user-selected themes and tabs, column layouts, name, etc.), as well as state information saved from previous sessions. The context data may be loaded with the container document 302, or may also be stored centrally (uploaded to memory) where it may be accessed by the gadgets (e.g., by using an ID made available by the container document 302) (queryable file)... the context data 304 may be stored in a web server 314. 316 (uploaded to memory) and later transmitted over the Internet 312 to the container document 302; further [0024] tabs (along with their associated gadgets) may be uploaded to a website (uploaded to memory) where other users can download the tabs (queryable file) and integrate them into their webpage; [0025] the look and feel of a container document 102 can be set by a theme. In an illustrative example, a theme may determine the graphical appearance of the container document. For example, a theme may determine the colors, buttons, icons, scroll bars, list elements, etc. used in the container document. Like tabs, themes may also be shared among users by posting themes to a website (uploaded to memory) or emailing a theme to another user. In some implementations, users may click on the "Select a theme" hyperlink 108 to choose from preexisting themes (queryable file) or, in some cases, to generate a new theme; [0074] the context data may contain selected document themes and tabs that may be loaded and used by the container document; [0084] a container document may request context information (queryable file) from a server at step 602. In response, the server may transmit the requested context information to the container document at step 604]


Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Ransom in view of Pozzuoli and in further view of Paladion (https://www.paladion.net/blogs/introduction­to-code-obfuscation)
Regarding claim 37, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the at least one script dynamically loads at least one second script from dynamically generated resource addresses.
Paladion from the same or similar field of endeavor teaches wherein the at least one script dynamically loads at least one second script from dynamically generated resource addresses. [Paladion pg42/52 last paragraph- pg43/52, first paragraph lnlining is a process in which method calls are replaced by the actual body of the method. Outlining is the reverse process of turning a set of statements into a method. These can be used as obfuscation techniques ... Outlining can be paired with inlining to increase the confusion. For example, suppose we have two functions P and Q called one after the other. They can be inlined at the calling location and removed from the code. Following this, the end of P's code and the beginning of Q's code can be outlined into a bogus function R -dynamically loading function R, whose address is dynamically generated as a bogus function]]]]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Ransom, and Pozzuoli to obfuscate the script so that the at least one script dynamically loads at least one second script from dynamically generated resource addresses as taught by Paladion because that would help protect intellectual property and enhance security [Paladion pg1/52, first paragraph]

Regarding claim 38, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; While Hancock, Ransom, and Pozzuoli teach dynamically generating the script on each request (see claim 1 's rejection), it does not explicitly teach wherein the at least one script is dynamically obfuscated on each request.
Paladion from the same or similar field of endeavor teaches obfuscating the script. [Paladion pg1/52, first paragraph Code obfuscation in programming world means making code harder to understand or read, generally for privacy or security purposes ... there are applications where obscurity can provide a higher level of protection to its source code. Recent theories have shown usefulness of this technique; a popular paper Code Obfuscation techniques by Coll berg shows just that]
Since the script is dynamically generated on each request (see claim 1's rejection), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Ransom, and Pozzuoli so that the at least one script is dynamically obfuscated on each request as taught by 

Regarding claim 39, Hancock, Ransom, and Pozzuoli teaches the limitations as described in claim 1; While Hancock, Ransom, and Pozzuoli teach dynamically generating the script on each request (see claim 1 's rejection), it does not explicitly teach wherein an order of variables and functions of the at least one script is dynamically rearranged on each request. 
Paladion from the same or similar field of endeavor teaches obfuscation by rearranging an order of variables and functions of the at least one script [Paladion pg45/52, first paragraph Reordering statements and expressions is a low potency technique, though its resilience is high since it is difficult to put back the statements in the original order. The effectiveness as an obfuscation technique can be increased by combining it with other methods like inlining-outlining, or by reordering the expressions at a bytecode level so that it breaks the link between the bytecode and the source]
Since the script is dynamically generated on each request (see claim 1's rejection), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock, Ransom, Song, and Siu so that an order of variables and functions of the at least one script is dynamically rearranged on each request as taught by Paladion because that would help protect intellectual property and enhance security [Paladion pg1/52, first paragraph]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117